BEAUCHAMP, Judge.'
The appeal is from a conviction for murder, with a death penalty.
The indictment charges appellant with the murder of Ed F. Williams by shooting him with a gun, on the 20th day of November, 1945. The evidence before the jury followed his plea of guilty. Several witnesses were introduced in evidence 'who identified appellant and testified that he came into the drugstore of which the deceased was a part owner, walked behind the prescription counter and shot him down and made his escape. The long delay in his trial was occasioned by the fact that he successfully eluded the officers and was not apprehended until December, 1949.
It will not be necessary to review the evidence. The accused was positively identified in court and the evidence is not challenged in any way. It sufficiently sustains the verdict of the jury. There were no exceptions to the court’s charge and no bills of exception appear in the .record.
The judgment of the trial court is affirmed.